                Case 1:20-cr-00163-PKC Document 82
                                                78 Filed 12/04/20 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007

                                                           December 4, 2020

       VIA ECF
       The Honorable P. Kevin Castel
       United States District Court
       Daniel Patrick Moynihan Courthouse
       500 Pearl Street
       New York, New York 10007

                                 Re:    United States v. Grasso, et al., 20 Cr. 163 (PKC)

       Dear Judge Castel:

               On December 3, 2020, the grand jury returned a superseding indictment in this matter. The
       Government now writes to respectfully request that the Court schedule a telephonic arraignment
       for the parties on Monday, December 7 at 2 p.m. The Government contacted defense counsel on
       December 3, 2020 to request their respective positions on the scheduling and format for the
       arraignment. The defendants have indicated through counsel that they intend to waive personal
       appearance. Defense counsel have further indicated that they are available at the proposed date
       and time for a telephonic arraignment, or otherwise have not objected to the Government’s
       proposal.

              The Government further requests that the Court exclude time under the Speedy Trial Act
       up to the date of the next status conference for the reasons provided in the Government’s
       September 24, 2020 letter (ECF No. 55) and for the reasons stated on the record at the October 28,
       2020 conference. Prior to the return of the superseding indictment, the Court had excluded time
       under the Speedy Trial Act up to the date of the parties’ February 10, 2021 status conference.

Arraignment on the S4 Indictment is scheduled      Very truly yours,
for December 7, 2020 at 2 p.m. For the reasons
stated in the government’s letter of December 4, AUDREY STRAUSS
2020, time is excluded under the speedy trial act Acting United States Attorney
until February 10, 2021.
SO ORDERED.                                    by: ____________________
Dated: 12/4/2020
                                                    Sarah Mortazavi
                                                    Andrew Adams
                                                    Benet Kearney
                                                    Assistant United States Attorneys
                                                    (212) 637-2520 / 2340 / 2260


       Cc: All counsel of record (by ECF)
